If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                             COURT OF APPEALS


SHARON ROSE ZLATKIN, and PEGGY                                      UNPUBLISHED
ZLATKIN,                                                            March 19, 2020

                 Plaintiffs-Counterdefendants-
                 Appellants,

v                                                                   No. 346247
                                                                    Gladwin Circuit Court
WILLIAM ROGGOW, MARILYN ROGGOW, and                                 LC No. 17-009273-NZ
JAMES AUGUSTINE,

                 Defendants-Counterplaintiffs-
                 Appellees,

JAMES MAVEAL,

                 Defendant-Appellee.

Before: BOONSTRA, P.J., and RIORDAN and REDFORD, JJ.

PER CURIAM.

       Plaintiffs appeal by right an order granting summary disposition in favor of defendant,
Gladwin County Animal Control Officer James Maveal (“Maveal”), and an order of judgment
following a jury trial in favor of the remaining defendants. We affirm.

                             I. FACTS & PROCEDURAL HISTORY

        Robert Frost wrote, “Good fences make good neighbors.”1 That proverb is apropos in this
case arising out of a dispute between neighbors in a farming community in Gladwin County.

       In 2015, plaintiffs, Sharon Zlatkin (“Sharon”) and her mother Peggy Zlatkin (“Peggy”),
bought a farm in Butman Township (the Zlatkin farm). In September 2015, they began residing
at the farm with their horses, cattle, sheep, geese, and dogs. Defendants, William Roggow


1
    Robert Frost, Mending Wall, in North of Boston (1914).


                                                 -1-
(“William”) and his wife, Marilyn Roggow (“Marilyn”), reside on the property immediately west
of the Zlatkin farm, and defendant James Augustine (“Augustine”) resides on the property north,
across the street from the Zlatkin farm. Plaintiffs claim that William, Marilyn, and Augustine
tampered with the fence around the Zlatkin farm and let loose plaintiffs’ animals so that Maveal
would issue citations to plaintiffs, and that Maveal joined in the plot to harass and intimidate
plaintiffs so that they would move away from the area. William, Marilyn, and Augustine claim
that plaintiffs’ habitually at-large animals constituted a nuisance.

         In 2016, Maveal visited the farm on several occasions to investigate complaints of animal
cruelty and animals running at large, and issued a number of verbal warnings to Sharon. In 2017,
complaints about plaintiffs’ horses and cattle running unrestricted escalated and Maveal began
issuing civil citations to Sharon under Gladwin County Ordinance 2013-001 § 6.2 Sharon appeared
in court for the citations, pleaded “responsible,” and paid a fine. Sharon was issued additional
civil citations when animals continued to escape from the Zlatkin farm.

       Eventually, Sharon retained counsel and moved to dismiss the civil citations claiming that
they went beyond the legal authority granted by the county ordinance which applied only to dogs
running at large, not to any other animal. Subsequently, Gladwin County prosecutor Aaron Miller
dismissed nolle prosequi the civil citations and the fine that Sharon paid was refunded to her.
Thereafter, Maveal issued criminal citations under MCL 433.12(2)3 when the complaints persisted.

        During this same time period, plaintiffs complained several times to the Gladwin County
Sheriff’s Department that William and Augustine were tampering with the fence and letting the
animals loose so that Maveal would issue additional citations. Plaintiffs believed that Maveal was
part of a larger, neighborhood-wide conspiracy to harass and intimidate plaintiffs so that they
would move away from the area.

        On November 3, 2017, Peggy filed a complaint with the Gladwin County Sheriff’s
Department alleging that William and Augustine committed malicious destruction of property by
tampering with the electric fence and causing it to short out. That same day, plaintiffs initiated
this lawsuit alleging that the defendants engaged in malicious prosecution through the issuance of
the civil and criminal citations, stalking, and malicious destruction of property. William, Marilyn,



2
    The ordinance is titled “Animals at Large” and states:
          No Person who owns, possesses or harbors a dog shall allow such dog to run
          without restraint. This provision shall not be considered to apply to dogs engaged
          in lawful hunting activities which are under the direct supervision of the owner and
          which are trained in the sport of hunting, nor to cats. [Gladwin County Ordinance
          2013-001 § 6.]

A violation of the ordinance is a civil infraction. (Gladwin County Ordinance 2013-001 § 14.)
3
 “The owner of an animal shall not permit or enable his animal to run at large in this state.” MCL
433.12(2). “Animal” is defined as “cattle, horses, sheep, swine, mules, burros, or goats.” MCL
433.11(a). Violation of MCL 433.12 is a misdemeanor offense. MCL 433.12(4).


                                                  -2-
and Augustine filed a counterclaim alleging that plaintiffs’ habitually at-large animals constituted
a nuisance. In the meantime, Miller dismissed nolle prosequi the criminal citations.

        Maveal moved for summary disposition pursuant to MCR 2.116(C)(7) (governmental
immunity), (C)(8) (failure to state a claim), and (C)(10) (no genuine issue of material fact). Maveal
argued that plaintiffs were required to plead a “special injury” as a result of the civil proceedings
at issue in their claim of malicious prosecution, and the alleged injuries were insufficient to meet
that requirement. Maveal further argued that based on William’s complaints, he had probable
cause to issue all the citations, and that his mistakenly issuing the civil citations under the county
ordinance did not undermine the fact that he had probable cause to issue the criminal citations
under the state statute. He argued that as long has he had probable cause to issue criminal citations
under the state statute, his mistake of law was of no consequence. Moreover, Maveal argued, the
unrebutted evidence demonstrated that he issued the civil citations under the ordinance rather than
under the state statute because he believed that doing so would result in a lesser fine for plaintiffs,
and therefore, plaintiffs failed to establish a genuine issue of material fact showing that he acted
with malice.

        In support of his motion, Maveal attached an affidavit by Miller stating that he dismissed
the civil citations issued under the county ordinance because that ordinance only applied to dogs
running at large. Miller further stated that his decision to dismiss the prosecutions on the criminal
citations issued under the state statute was not due to a lack of probable cause, but because Sharon
“had not been issued another ticket since September 2017 and [Miller] believed it was in the
interest of justice and judicial economy to dismiss those cases.”

        Plaintiffs argued that, with regard to the civil citations, Maveal lacked probable cause as a
matter of law. As to the criminal citations, plaintiffs argued that Maveal lacked probable cause
because he issued them without verifying that William’s complaints, upon which the citations were
based, were legitimate, and because Maveal failed to consider certain exculpatory evidence, e.g.,
Sharon and Peggy’s numerous calls to the sheriff’s department about William and Augustine
tampering with the fence and harming plaintiffs’ animals. Plaintiffs further argued that malice
could be inferred from the lack of probable cause and from Maveal’s failure to inform Miller of
that exculpatory evidence.

        Plaintiffs moved to strike Miller’s affidavit because his opinion regarding probable cause
(1) was merely an opinion of a nonexpert witness, (2) was based solely on incomplete and biased
information provided by Maveal, (3) was suspect because of Miller’s friendly relationship with
Maveal, and (3) a determination of whether probable cause existed is a fact question subject to a
jury determination, and Miller’s opinion would usurp the jury’s role.

        After hearing oral arguments, the trial court denied plaintiffs’ motion to strike Miller’s
affidavit and granted Maveal’s motion for summary disposition. The trial court concluded that
summary disposition was appropriate under MCR 2.116(C)(8) with respect to the criminal
citations issued under the state statute because plaintiffs failed to allege facts sufficient to show
that Maveal acted with malice and lacked probable cause. The trial court further concluded that
plaintiffs failed to create a genuine issue of material fact demonstrating that Maveal lacked
probable cause to issue the criminal citations. Thus, the trial court ruled that summary disposition
also was warranted under MCR 2.116(C)(10). With regard to the civil citations, the trial court


                                                 -3-
concluded that summary disposition was appropriate because plaintiffs failed to allege that they
suffered a “special injury.”

        The case proceeded to trial on plaintiffs’ remaining claims that (1) Augustine stalked
Sharon, and (2) William and Augustine maliciously damaged Peggy’s fence, and defendants’
nuisance counterclaim. The jury heard testimony from Sharon, Peggy, William, Augustine,
several area residents, a deputy sheriff, and two township-appointed “fence viewers.”4 The jury
returned a verdict of no cause of action on plaintiffs’ counts of stalking and malicious destruction
of property, and a verdict in favor of defendants on the nuisance counterclaim. The jury
determined that Marilyn had not sustained any damages, but William and Augustine sustained
equal damages totaling $1,500. Plaintiffs now appeal.

                                          II. ANALYSIS

       Plaintiffs first argue that trial court erred by dismissing plaintiffs’ claim of malicious
prosecution against Maveal. We disagree.

        A trial court’s grant or denial of a motion for summary disposition is reviewed de novo.
Beaudrie v Henderson, 465 Mich. 124, 129; 631 NW2d 308 (2001). A motion for summary
disposition under MCR 2.116(C)(8) tests the legal sufficiency of the pleadings alone. Lawrence v
Burdi, 314 Mich. App. 203, 211; 886 NW2d 748 (2016). When deciding a motion under (C)(8),
we accept all well-pleaded factual allegations as true, construing them in the light most favorable
to the nonmoving party, and grant the motion only when the claim is so clearly unenforceable as
a matter of law that no factual development could possibly justify a right of recovery. Dalley v
Dykema Gossett, 287 Mich. App. 296, 304–05; 788 NW2d 679 (2010).

        A motion for summary disposition under MCR 2.116(C)(10) should be granted if there is
no genuine issue regarding any material fact and the moving party is entitled to judgment as a
matter of law after a review of all the pleadings, admissions, and other evidence submitted by the
parties, viewed in the light most favorable to the nonmoving party. BC Tile & Marble Co, Inc v
Multi Bldg Co, Inc, 288 Mich. App. 576, 582-583; 794 NW2d 76 (2010). There is a genuine issue
of material fact when reasonable minds could differ on an issue after viewing the record in the
light most favorable to the nonmoving party. Id.

        The moving party has the initial burden to support its claim for summary disposition by
affidavits, depositions, admissions, or other documentary evidence, and the burden is then shifted


4
    MCL 43.54-55 permits any township board to appoint fence viewers to:
         (a) Determine if a property owner or tenant in possession of property is using a
         fence constructed or maintained by an adjoining property owner, and if so, what
         percentage of the cost of construction and maintenance of the fence the property
         owner or tenant using the fence is responsible for.

         (b) Assess the amount of damage if an animal of a property owner or of a tenant in
         possession of property causes damage to an adjoining property owner’s fence.



                                                -4-
to the nonmoving party to demonstrate that a genuine issue of material fact exists. McCoig
Materials, LLC v Galui Construction Inc, 295 Mich. App. 684, 693; 818 NW2d 410 (2012). The
existence of a disputed fact must be established by substantively admissible evidence, although
the evidence need not be in admissible form. MCR 2.116(G)(6); Bronson Methodist Hosp v Auto-
Owners Ins Co, 295 Mich. App. 431, 441; 814 NW2d 670 (2012). If the nonmoving party fails to
establish the existence of a material factual dispute, the moving party’s motion is properly granted.
Karbel v Comerica Bank, 247 Mich. App. 90, 97; 635 NW2d 69 (2001).

        This case involves both civil and criminal of proceedings, and the elements for a claim of
malicious prosecution vary accordingly. In order to establish malicious prosecution of a civil
proceeding, the plaintiff must show that (1) the prior proceedings terminated in the plaintiff’s
favor; (2) there was no probable cause for the prior proceedings; (3) the prior proceedings were
brought with malice, i.e., “a purpose other than that of securing the proper adjudication of the
claim”; and (4) a “special injury” resulted from the prior proceedings. Id. at 48. A “special injury”
is an “injury to one’s fame (as by a scandalous allegation), injury to one’s person or liberty, and
injury to one’s property.” Id. at 33-34. It must be an injury that would not necessarily occur in all
lawsuits alleging similar causes of action. Barnard v Hartman, 130 Mich. App. 692, 694-695; 344
NW2d 53 (1984).

        In order to establish a claim for malicious prosecution in a criminal proceeding, the plaintiff
has the burden of proving (1) that the defendant has initiated a criminal prosecution against him,
(2) that the criminal proceedings terminated in his favor, (3) that the private person who instituted
or maintained the prosecution lacked probable cause for his actions, and (4) that the action was
undertaken with malice or a purpose in instituting the criminal claim other than bringing the
offender to justice. Weiden v Weiden, 246 Mich. 347, 352; 224 N.W. 345 (1929); Walsh v Taylor,
263 Mich. App. 618, 632-633; Matthews v Blue Cross & Blue Shield of Michigan, 456 Mich. 365,
378; 572 NW2d 603 (1998).

        Contrary to plaintiffs’ argument, the trial court did not require that plaintiffs demonstrate
“special damages” to maintain their claim for malicious prosecution in a criminal proceeding.5
The trial court clearly indicated that summary disposition was appropriate under MCR 2.116(C)(8)
because plaintiffs could not show “special damages” with respect to the claim for malicious
prosecution in the civil proceeding. Sharon alleged that she “had to hire a lawyer, appear in court,
lost time from her farming business and sustained mental stress, emotional anguish, insult,
humiliation and hurt feelings.” These alleged injuries, however, are the type of injuries that likely


5
  At oral argument, plaintiff asserted that this case involves only malicious prosecution in a
criminal proceeding because the civil citations were issued in accordance with MCL 600.8709(4)
which requires that the citations “contain a notice . . . that the failure of the defendant to
appear . . . is a misdemeanor and will result in entry of a default judgment against the defendant
on the municipal civil infraction.” However, the misdemeanor results from a failure to appear, not
from violation of the ordinance, and plaintiff does not allege or argue that any such misdemeanor
was incurred. MCL 600.8709(4) does not convert the civil proceeding into a criminal one, and
does not entitle plaintiffs to relief.



                                                 -5-
would occur in all lawsuits, and therefore do not rise to the level of a “special injury.” See Barnard,
130 Mich. App. at 694-695.

        Plaintiffs argue that the trial court erred by finding that they failed to allege sufficient facts
to show that Maveal acted with malice because malice could be inferred from Maveal’s threatening
statements to Sharon,6 that he lacked of probable cause to issue the citations against Sharon, and
that he suppressed exculpatory evidence, i.e., the calls that Sharon and Peggy made to the sheriff
regarding William and Augustine tampering with the fence, which would have discouraged Miller
from pursuing the prosecution of the infractions against Sharon.

        However, Maveal’s alleged failure to present the so-called exculpatory evidence to Miller
is insufficient to sustain plaintiffs’ claim for malicious prosecution. Payton v Detroit, 211 Mich
App 375, 395; 536 NW2d 233 (1995) (failure to include all exculpatory facts is not adequate to
sustain a suit for malicious prosecution). The existence of probable cause is a question of law for
the court. Matthews, 456 Mich. at 378. Probable cause is defined as “a reasonable ground for
suspicion, supported by circumstances sufficiently strong in themselves to warrant a cautious, or
as some courts put it, a prudent, man in the belief that the party is guilty of the offense with which
he is charged.” Merriam v Contl Motors Corp, 339 Mich. 546, 554; 64 NW2d 691 (1954).

        In 2016 and 2017, Maveal made numerous trips to the Zlatkin farm for complaints of
animals running at large. On several occasions, he personally assisted with returning animals to
the Zlatkin farm. At least once, deputies were dispatched to assist with plaintiffs’ loose animals
which were a common source of complaint from a number of area residents. Under these
circumstances, Maveal had reasonable ground for suspicion that plaintiffs were guilty of allowing
their animals to run at large in violation of MCL 433.12, notwithstanding plaintiffs’ challenges to
the veracity of William’s complaints.7

       Moreover, a prosecutor’s exercise of independent discretion in initiating and maintaining
a prosecution is generally a complete defense to an action for malicious prosecution. Matthews,
456 Mich. at 386. Thus, Miller’s affidavit is not “immaterial” in this case, and the trial court did




6
  Plaintiffs’ Interrogatory Answer indicates that Maveal extorted a puppy from Sharon and made
several threatening statements to her including:
“I will get you. I will get you to lose all your horses and your farm.”
“I will see that you have nothing.”
“Now I have you for a felony.”
7
 Although Maveal’s alleged threatening statements to Sharon are evidence of motive, the lack of
probable cause is fatal to plaintiffs’ claim. Weiden, 246 Mich. at 352 (lack of probable cause may
not be inferred from malice); Hamilton v Smith, 39 Mich. 222, 226 (1878) (if it appears that the
defendant had probable cause the action must fail, no matter how wicked or flagitious may have
been the real motive).



                                                   -6-
not err in relying on it when determining that summary disposition was warranted under MCR
2.116(C)(10). Accordingly, plaintiffs’ arguments are without merit.

        Plaintiffs next argue that the jury’s verdict was against the great weight of the evidence.
Plaintiffs did not file a motion for a new trial. MCR 2.611(A)(1)(e) provides that “[a] new trial
may be granted to all or some of the parties, on all or some of the issues, whenever their substantial
rights are materially affected” because “[a] verdict is against the great weight of the evidence or
contrary to law.” A motion for new trial must be filed within 21 days of the judgment. MCR
2.611(B). In criminal cases, a defendant’s unpreserved claim that a verdict was against the great
weight of the evidence is reviewed for plain error. People v Cameron, 291 Mich. App. 599, 617;
806 NW2d 371 (2011). This is not true in civil cases where failure to raise the issue by the
appropriate motion forfeits the issue on appeal. Rickwalt v Richfield Lakes Corp, 246 Mich. App.
450, 464; 633 NW2d 418 (2001). Accordingly, plaintiffs have forfeited this claim. However, if
plaintiffs had preserved their claims for appeal, each of them would fail on the merits.8



8
  The evidence did not overwhelmingly favor plaintiffs on their claim of stalking as they now
argue. To the extent that Augustine was documenting plaintiffs’ behavior in order to defend
himself against plaintiffs’ claims or gather evidence in support of the counterclaim, his actions
cannot be considered stalking because it falls within the safe harbor of lawful behavior. Nastal v
Henderson & Assoc Investigations, Inc, 471 Mich. 712, 724; 691 NW2d 1 (2005) (surveillance,
when it is conducted to obtain evidence concerning a party’s claim in a lawsuit, is valid and well
within the law). Moreover, Augustine and several area residents testified that Augustine routinely
drove around the neighborhood in his golf cart as part of his retirement activities, rather than to
observe the Zlatkin farm. Thus, any of Augustine’s actions that fall outside of the safe-harbor are
subject to a credibility determination, which the jury resolved in favor of defendants, and we must
defer to the jury’s determination. Guerrero v Smith, 280 Mich. App. 647, 669; 761 NW2d 723
(2008).
        Nor did the evidence overwhelmingly favor plaintiffs on their claim of malicious
destruction of property. Augustine testified that he placed metal stakes in plaintiffs’ electric fence
to repair fallen portions where plaintiffs’ animals regularly escaped, not to short out the fence. An
area resident testified that he helped William do the same, with the same intention of helping
plaintiffs. Again, the jury was left with a credibility determination, which it resolved in favor of
defendants. Id.
        Finally, the evidence did not overwhelmingly favor plaintiffs on the counterclaim of
nuisance. William, Augustine, and several area residents testified that plaintiffs’ animals were
habitually at large. Plaintiffs’ bull was loose on three different days, plaintiffs’ horses, cattle, and
sheep were loose numerous times, sometimes at night, once Maveal was kicked by plaintiffs’ horse
while trying to return it to the Zlatkin farm, and once William was hospitalized for shortness of
breath and chest pains after chasing plaintiffs’ horse back into its pasture. This resulted in
numerous complaints from area residents, danger to passersby, injury to the good Samaritans that
helped corral the animals, and damage to nearby properties from hoofprints and droppings. The
evidence clearly preponderated toward defendants.
       Accordingly, plaintiffs’ arguments are without merit.


                                                  -7-
                                        III. CONCLUSION

        The trial court did not commit error requiring reversal when it granted summary disposition
in favor of Maveal, and plaintiffs forfeited their claim that the jury’s verdict was against the great
weight of the evidence. Therefore, we affirm.

                                                              /s/ Mark T. Boonstra
                                                              /s/ Michael J. Riordan
                                                              /s/ James Robert Redford




                                                 -8-